Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 lines 4-16 delete “an elongated sheath having a proximal end connected to the handle and a distal end remote from the handle, a distal portion of the sheath having a plurality of flexible sections spaced from one another along a length of the sheath, the sheath including an inner layer having a longitudinal rib extending from the proximal end to the distal end, the sheath being splittable along a first split line from the proximal end to the distal end; a pull wire having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end; and a plurality of mapping electrodes positioned at the distal end of the sheath, wherein the sheath further includes an outer layer having a recess mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath” and replace with, “an elongated sheath having a proximal end connected to the handle and a distal end remote from the handle, a distal portion of the sheath having a plurality of flexible sections spaced from one another along a length of the sheath, the sheath including an inner layer having a longitudinal rib that protrudes radially outward from an outer surface of the inner layer, the longitudinal rib extending from the proximal end to the distal end, the sheath being splittable along a first split line from the proximal end to the distal end; a pull wire having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end; and a plurality of mapping electrodes positioned at the distal end of the sheath, wherein the sheath further includes an outer layer having a recess facing radially inward and mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath”.
Claim 3 lines 1-2 delete “wherein the two electrodes are spaced apart by between 1 mm and 3 mm in a circumferential direction of the sheath” and replace with “wherein the plurality of mapping electrodes comprise two electrodes that are spaced between 1 mm and 3 mm in a circumferential direction of the sheath”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest found failed to teach a distal portion of the sheath having a plurality of flexible sections spaced from one another along a length of the sheath, the sheath including an inner layer having a longitudinal rib that protrudes radially outward from an outer surface of the inner layer, the longitudinal rib extending from the proximal end to the distal end, the sheath being splittable along a first split line from the proximal end to the distal end; a pull wire having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end; and a plurality of mapping electrodes positioned at the distal end of the sheath, wherein the sheath further includes an outer layer having a recess facing radially inward and mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath. The closest art identified, Cohen (U.S. PG Pub 20040215139 A1) in view of Otten et al (U.S. Patent 5,752,937) and further in view of Leeflang et al (U.S. Patent 9937319 B1) fails to teach the sheath including an inner layer having a longitudinal rib that protrudes radially outward from an outer surface of the inner layer, the longitudinal rib extending from the proximal end to the distal end, and wherein the sheath further includes an outer layer having a recess facing radially inward and mating with the rib, the first split line aligned with the rib and the recess to facilitate splitting of the sheath. Several flexible splittable leads, catheters and sheaths were found, however none consisting of the multilayers configuration, wherein an inner layer comprises a rib extruding radially outward from the outer surface of the inner layer, the rib mating with recess of an outer layer, and wherein the rib extends from the proximal end to the distal end aligned with a first split line. There was no art or combination that taught a device having such a configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                    /WILLIAM J LEVICKY/                                                                                                               Primary Examiner, Art Unit 3792